Case: 13-11818       Date Filed: 04/11/2014       Page: 1 of 3
                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-11818
                               ________________________

                          D.C. Docket No. 1:10-cv-04064-TCB

KIMBERLY E. BRACEY,
                                                                          Plaintiff-Appellant,

                                             versus


ELIZABETH A. JOLLEY,
in her individual capacity,
ANDREW SILBERMAN,
                                                                      Defendants-Appellees.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                      (April 11, 2014)

Before ANDERSON and EBEL,* Circuit Judges, and UNGARO,** District Judge.

___________________
*Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
      designation.
**Honorable Ursula Ungaro, United States District Judge for the Southern District of Florida,
      sitting by designation.
               Case: 13-11818       Date Filed: 04/11/2014     Page: 2 of 3
PER CURIAM:

       We have had the benefit of oral argument, and have carefully considered the

arguments of the parties, the analysis of the district court, and relevant parts of the

record. For many of the reasons set forth by the district court and for the reasons

fully explored at oral argument, we conclude that the judgment of the district court

should be affirmed. In light of the objective evidence indicating that plaintiff had

sold the car three days before she reported it stolen, 1 and in light of the officers’

reasonable belief that the Motor Vehicle Division would not have transferred the

title to Alvarado-Valle after the vehicle had been listed as stolen on the GCIC

(Georgia Criminal Information Center), we cannot conclude that the officers lost

their qualified immunity protection merely because they failed to take several

additional investigative steps urged by plaintiff. Rather, this case falls comfortably

within the established law that “a police officer is not required to explore and

eliminate every theoretically plausible claim of innocence before making an

arrest.” Kingsland v. City of Miami, 382 F.3d 1220, 1229 (11th Cir. 2004)

(internal quotation and citation omitted). A reasonable officer under the

circumstances facing the defendant officers in this case could have believed that

probable cause existed to arrest plaintiff. With respect to plaintiff’s argument that

the warrant affidavit contained misstatements and omissions, the plaintiff has


       1
             The evidence was obtained by the officers from the database customarily used by
law enforcement to access information recorded in the Motor Vehicle Division.

                                             2
                 Case: 13-11818        Date Filed: 04/11/2014         Page: 3 of 3
failed to create a genuine issue of fact with respect to intentional falsity or reckless

disregard for the truth. We conclude that plaintiff has failed to create genuine

issues of material fact with respect to her federal or state claims.

       It is regrettable that mistakes in the law enforcement operations led in this

case to an unfortunate arrest of the plaintiff, resulting in inconvenience,

embarrassment and expense to the plaintiff. 2 However, for the foregoing reasons,

we cannot conclude that the district court erred in holding that these officers were

protected by qualified immunity.

       Accordingly, the judgment of the district court is

       AFFIRMED.




       2
                 Management obviously will want to investigate how and why an unlikely event
occurred in this case – i.e., that a transfer of the title to the vehicle was allowed notwithstanding
the fact that the vehicle was already listed as stolen on the NCIC and GCIC (National and
Georgia Criminal Information Centers) databases. Similarly, management will want to
investigate the propriety of listing the purchase date of a transfer of vehicular title on GRATIS
(Georgia Registration and Title Information System) rather than, for example, the date that the
application for title transfer is filed with the Motor Vehicle Division; only the latter is
independently verified by the relevant public official. Management may also want to consider
the propriety of additional training to its law enforcement officers in an effort to reduce the
possibility of repetition of similar mistakes.
                                                     3